DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 4/26/2021. Claims 1-6 are pending.

Priority
	Applicant’s claim for priority from parent application no. 16705101 filed 12/5/2019, parent application no. 14639625 filed 3/5/2015, and foreign application no. KR10-2015-0023410 filed 2/6/2015 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing independent claim 1, the claim(s) recite(s) mathematical concepts in Step 2A Prong 1 according to the limitations “configured to perform demodulation corresponding to 256-symbol mapping”, “configured to perform group-unit deinterleaving after the demodulation”, “configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15”, and “wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword”. In view of the instant specification, the claimed limitations identified above are shown as a mathematical concept in pages 10-12, par. [0073] – [0085], equations 4-8, and pages 13-14, par. [0097] – [0099], equations 9-11.

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The recited elements “demodulator”, “deinterleaver”, and “decoder” are implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.

The claim(s) does/do not include additional elements Step B that are sufficient to amount to significantly more than the judicial exception. The recited elements “demodulator”, “deinterleaver”, and “decoder” are generic and conventional computer components as evidenced by Soliman (20020065089, pub. May 30, 2002, Fig 3A par. [0034]). Viewed as a whole, these additional element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claims 2-5 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claim (such as symbol mapping, deinterleaving, parallel factor) and addressed in the rejection of the independent claim. A specific abstract idea is an abstract idea and is not eligible for patent protection without significantly more recited in the claim.

In analyzing independent claim 6, the claim(s) recite(s) mathematical concepts in Step 2A Prong 1 according to the limitations “performing demodulation corresponding to 256-symbol mapping; performing group-unit deinterleaving after the demodulation; and restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword, wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence [see interleaving sequence in claim 6]”. 

In view of the instant specification, the claimed limitations identified above are shown as a mathematical concept in pages 10-12, par. [0073] – [0085], equations 4-8, and pages 13-14, par. [0097] – [0099], equations 9-11.

This judicial exception is not integrated into a practical application under Step 2A Prong 2. Apart from the claim limitations identified as abstract idea, the claim does not recite any other limitations.

The claim(s) does/do not include additional elements Step B that are sufficient to amount to significantly more than the judicial exception. Apart from the claim limitations identified as abstract idea, the claim does not recite any other limitations. Viewed as a whole, these additional element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Accordingly, for the reasons provided above, claims 1-6 are directed to an abstract idea and hence, not patent eligible under 35 U.S.C. 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 10541709 (app. no. 14639625) in view of Loghin et al. (20120320994, pub. Dec. 20, 2012), hereinafter “Loghin”.

See table below:

Current application
10541709
1. A bit-interleaved coded modulation (BICM) reception device, comprising:
 





a demodulator configured to perform demodulation corresponding to 256-symbol mapping;
 

a bit deinterleaver configured to perform group-unit deinterleaving after the demodulation; and
 
a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15,
 



wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword.


2. The BICM reception device of claim 1, wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence [see interleaving sequence in claim 2].
  
3. The BICM reception device of claim 2, wherein the 256-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 256 constellations.
  
4. The BICM reception device of claim 2, wherein the parallel factor is 360, and the group includes 360 values.
  
5. The BICM reception device of claim 4, wherein the LDPC codeword is represented by [see equation in claim 5].


6. A bit-interleaved coded modulation (BICM) reception method, comprising: 






performing demodulation corresponding to 256-symbol mapping;
  


performing group-unit deinterleaving after the demodulation; and
 

restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15,
 




wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword, 


wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order, and the 
permutation order corresponds to an interleaving sequence represented by the following interleaving sequence [see interleaving sequence in claim 6].
1. An apparatus for transmitting a broadcast signal, the apparatus comprising: … an antenna configured to broadcast a transmission signal corresponding to the modulated signal over a broadcasting channel to a reception device,

a modulator configured to perform 256-symbol mapping corresponding to the interleaved codeword to generate a modulated signal;

a processor configured to generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis,

a first memory configured to store a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 3/15; … wherein the LDPC codeword includes a systematic part corresponding to information bits, a first parity part corresponding to a dual diagonal matrix included in a parity check matrix (PCM), and a second parity part corresponding to an identity matrix included in the PCM,

generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword;

1. … the interleaving sequence being for the LDPC codeword having the length of 64800 and the code rate of 3/15 and being represented by the following interleaving sequence [see interleaving sequence in claim 1].




2. The apparatus of claim 1, wherein the 256-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 256 constellations.


3. The apparatus of claim 2, wherein the parallel factor is 360, and the bit group includes 360 bits.

4. The apparatus of claim 3, wherein the LDPC codeword is represented by [see equation in claim 5].


1. An apparatus for transmitting a broadcast signal, the apparatus comprising: … an antenna configured to broadcast a transmission signal corresponding to the modulated signal over a broadcasting channel to a reception device,

a modulator configured to perform 256-symbol mapping corresponding to the interleaved codeword to generate a modulated signal;

a processor configured to generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis,

a first memory configured to store a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 3/15; … wherein the LDPC codeword includes a systematic part corresponding to information bits, a first parity part corresponding to a dual diagonal matrix included in a parity check matrix (PCM), and a second parity part corresponding to an identity matrix included in the PCM,

generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword;

wherein the interleaving is performed using the following equation using a permutation order … the interleaving sequence being for the LDPC codeword having the length of 64800 and the code rate of 3/15 and being represented by the following interleaving sequence [see interleaving sequence in claim 1].


Regarding independent claim 1, and similarly claim 6, the claims of 10541709 recites the same code rate, code length, and interleaving sequence. Instant claims 1 and 6 recite a reception device and elements and features under the reception device, such as demodulator configured to demodulate a modulated signal from a transmitter side, bit deinterleaver configured to deinterleave interleaved codeword from a transmitter side, and decoder configured to decode an encoded signal from a transmitter side. The claims of 10541709 of recites a transmitter transmitting an encoded, interleaved, and modulated signal to a reception device. 

While the claims of 10541709 do not explicitly recite a demodulator, deinterleave, and decoder, it would have been obvious to one of ordinary skill in the art to modify the reception device of 10541709 with the features of a demodulator, deinterleaver, and decoder in view of Loghin, which discloses in Fig 1 and Fig 2 (and their relevant sections in the disclosure) a transmitter including an encoder, interleaver, mapper and modulator, transmitting an encoded, interleaved, and modulated signal to a receiver in Fig 16 (and it’s relevant sections in the disclosure) which includes demapper and demodulator, bit deinterleaver, and decoder to demodulate, deinterleave, and decode the signal received from the transmitter, with the motivation that the probability of error-free reception/reconstruction of data by a mobile receiver is increased, as disclosed by Loghin in par. [0004].

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 11018698 (app. no. 16705101) in view of Loghin et al. (20120320994, pub. Dec. 20, 2012), hereinafter “Loghin”.

See table below:
Current application
11018698
1. A bit-interleaved coded modulation (BICM) reception device, comprising:
 



a demodulator configured to perform demodulation corresponding to 256-symbol mapping;
 
a bit deinterleaver configured to perform group-unit deinterleaving after the demodulation; and
 
a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15,
 



wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword.


2. The BICM reception device of claim 1, wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence [see interleaving sequence in claim 2].
  
3. The BICM reception device of claim 2, wherein the 256-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 256 constellations.
  
4. The BICM reception device of claim 2, wherein the parallel factor is 360, and the group includes 360 values.
  
5. The BICM reception device of claim 4, wherein the LDPC codeword is represented by [see equation in claim 5].

6. A bit-interleaved coded modulation (BICM) reception method, comprising: 




performing demodulation corresponding to 256-symbol mapping;
  

performing group-unit deinterleaving after the demodulation; and
 

restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15, 





wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword,
 


wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order, and the 
permutation order corresponds to an interleaving sequence represented by the following interleaving sequence [see interleaving sequence in claim 6].
1. A method of transmitting a broadcast signal, comprising: … transmitting the broadcast signal from a transmission device to a reception device over a broadcasting channel,

performing 256-symbol mapping for generating a broadcast signal;


generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis,

storing a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 3/15; … wherein the LDPC codeword includes a systematic part corresponding to information bits, a first parity part corresponding to a dual diagonal matrix included in a parity check matrix (PCM) and a second parity part corresponding to an identity matrix included in the PCM,

generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword;

1. … wherein the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence [see interleaving sequence in claim 1].






2. The method of claim 1, wherein the 256-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 256 constellations.


3. The method of claim 2, wherein the parallel factor is 360, and the bit group includes 360 bits.

4. The method of claim 3, wherein the LDPC codeword is represented by [see equation in claim 4].

1. A method of transmitting a broadcast signal, comprising: … transmitting the broadcast signal from a transmission device to a reception device over a broadcasting channel,

performing 256-symbol mapping for generating a broadcast signal;


generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis,

storing a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 3/15; … wherein the LDPC codeword includes a systematic part corresponding to information bits, a first parity part corresponding to a dual diagonal matrix included in a parity check matrix (PCM) and a second parity part corresponding to an identity matrix included in the PCM,

generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword;

wherein the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence [see interleaving sequence in claim 1].


Regarding independent claim 1, and similarly claim 6, the claims of 11018698 recites the same code rate, code length, and interleaving sequence. Instant claims 1 and 6 recite a reception device and elements and features under the reception device, such as demodulator configured to demodulate a modulated signal from a transmitter side, bit deinterleaver configured to deinterleave interleaved codeword from a transmitter side, and decoder configured to decode an encoded signal from a transmitter side. The claims of 11018698 of recites a transmitter transmitting an encoded, interleaved, and modulated signal to a reception device. 

While the claims of 11018698 do not explicitly recite a demodulator, deinterleave, and decoder, it would have been obvious to one of ordinary skill in the art to modify the reception device of 11018698 with the features of a demodulator, deinterleaver, and decoder in view of Loghin, which discloses in Fig 1 and Fig 2 (and their relevant sections in the disclosure) a transmitter including an encoder, interleaver, mapper and modulator, transmitting an encoded, interleaved, and modulated signal to a receiver in Fig 16 (and it’s relevant sections in the disclosure) which includes demapper and demodulator, bit deinterleaver, and decoder to demodulate, deinterleave, and decode the signal received from the transmitter, with the motivation that the probability of error-free reception/reconstruction of data by a mobile receiver is increased, as disclosed by Loghin in par. [0004].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klenner et al. (20170012736, effective filing date May 22, 2014), hereinafter “Klenner”, in view of Kim et al. (20110188501, pub. Aug. 4, 2011), hereinafter “Kim”.

Regarding independent claim 1, Klenner discloses:
A bit-interleaved coded modulation (BICM) reception device (see Klenner, Fig 1 par. [0032]: a transmitter including general bit-interleaved coding and modulation (BICM), and see par. [0065]: encoded and mapped symbol received in a receiver), comprising: 
a demodulator configured to perform demodulation (see Klenner, par. [0116]: demapping of the received complex cells is performed in the receiver on the other side of a communication channel, and see Fig 1, Fig 2 par. [0061QAM mapper 124 maps the bit of the codeword to one point of a plurality of points in a QAM constellation by independently modulating real components and imaginary components by using pulse-amplitude modulation) … 
… a bit deinterleaver configured to perform group-unit deinterleaving after the demodulation (see Klenner, Fig 2 par. [0072]: bit interleaver 122 is provided between LDPC encoder 121 and QAM mapper 124, and see Fig 12C par. [0086]: bit interleaver 122 executes processing equivalent to writing all bits of one section of the codeword row-by-row in a matrix, and to reading the written bits column-by-column from the matrix, and see par. [0116]: The above-described cyclic block permutations (for example, Table 1, Table 3, Table 5), and see par. [0116]: The above-described cyclic block permutations (for example, Table 1, Table 3, Table 5) are relevant to both the transmitter side and the receiver side in a digital communication system. Each of the above-described cyclic block permutations uniquely defines its inverse cyclic block permutation. One of the above-described cyclic block permutations is used for bit interleaving on the transmitter side, and its inverse cyclic block permutation is used for bit de-interleaving on the receiver side); and 
a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15 (see Klenner, Fig 2 par. [0072]: bit interleaver 122 is provided between LDPC encoder 121 and QAM mapper 124, and see par. [0073]: iterative LDPC decoding processing, and see par. [0059]: 1/15, 2/15, . . . , 13/15 as code rates, 64800 code bits as code length), …

Klenner does not disclose:
… perform demodulation corresponding to 256-symbol mapping; …
… wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword.

However, Kim discloses:
… perform demodulation corresponding to 256-symbol mapping (see Kim, par. [0282]: demodulator 1200 may demodulate  64 QAM/256 QAM modulation signal); …
… wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword (see Fig 16, par. [0171]: the block processor includes (N-1) number of symbol interleavers 741 to 74N-1, which are configured in a parallel structure. More specifically, the block processor having the coding rate of 1/N consists of a total of N number of branches, and see par. [0214]: The data deinterleaver 909 performs an inverse process of the data interleaver included in the transmitting system).

Klenner and Kim are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Klenner, with the feature of 256 QAM demodulating and a deinterleaver that performs an inverse process of an interleaver, in which (N-1) number of symbol interleavers 741 to 74N-1 are configured in a parallel structure, for the block processor having the coding rate of 1/N consists of a total of N number of branches as disclosed by Kim, with the motivation of improving reception capability, as disclosed by Kim in par. [0010].


Examiner’s Note
	Claims 2-5 and 6 do not have prior art rejections because prior arts either alone or in combination does not disclose the features of a permutation order corresponding to an interleaving sequence for interleaving and the claimed interleaving sequence in claims 2 and 6. Claims 3-5 depend on base claim 2.

	However, as described above, claims 2-5 and 6 are rejected under 35 U.S.C. 101 and Double Patenting.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Park et al. (20160065242, filed Sep. 24, 2014) discloses QC-LDPC code in which the code rate thereof is 1/15, 2/15, 3/15, 4/15, 5/15, 6/15, 7/15 and the length of a codeword is 16200 or 64800.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAZZAD HOSSAIN/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111